Argued October 9, 1935.
This judgment must be reversed.
There is no warrant in law for joining in one action of assumpsit three separate claims by three distinct persons growing out of three separate contracts with the same defendant, just because the plaintiffs happen to be father, mother and son: 1 Chitty on Pleading 11, 13; Boggs v. Curtin, 10 S.  R. 211. The action — that is, whether joint or several — must follow the form of the contract: Meason v. Kaine, 67 Pa. 126, 136.
The statutes directing that rights of action in trespass by husband and wife for personal injuries to the latter,1 or by parents in their own right and on behalf of their child, for personal injuries to the child,2 shall be redressed in one suit brought in their joint names have no application to actions in assumpsit on separate and distinct contracts entered into by, or on behalf of, each of them in his or her several right.
Judgment reversed, without prejudice to the rights of the several plaintiffs to bring separate actions on their respective contracts.
1 Act of May 8, 1895, P.L. 54.
2 Act of May 12, 1897, P.L. 62. *Page 405